



EXHIBIT 10.2
Executed Version


AMENDMENT NO. 2 TO CREDIT AGREEMENT


This Amendment No. 2 to Credit Agreement ("Agreement") dated as of August 13,
2018 ("Effective Date"), is among Alta Mesa Holdings, LP, a Texas limited
partnership ("Borrower"), the Lenders (as defined below), Wells Fargo Bank,
National Association, as administrative agent for the Lenders (as defined below)
(in such capacity, the "Administrative Agent"), and as issuing lender (in such
capacity, the "Issuing Lender").


RECITALS


A.The Borrower is party to that certain Eighth Amended and Restated Credit
Agreement dated as of February 9, 2018, among the Borrower, the lenders party
thereto from time to time (the "Lenders"), the Administrative Agent and the
Issuing Lender, as heretofore amended (as so amended, the "Credit Agreement").


B.The parties hereto agree to, subject to the terms and conditions set forth
herein, amend the Credit Agreement as provided herein.


THEREFORE, the Borrower, the Lenders, the Issuing Lender and the Administrative
Agent hereby agree as follows:
Section 1.Defined Terms; Interpretation. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, as amended by this Agreement, unless
expressly provided to the contrary. The words "hereby", "herein", "hereinafter",
"hereof", "hereto" and "hereunder" when used in this Agreement shall refer to
this Agreement as a whole and not to any particular Article, Section, subsection
or provision of this Agreement. Article, Section, subsection and Exhibit
references herein are to such Articles, Sections, subsections and Exhibits of
this Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the exhibits
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or exhibits, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting sex shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.


Section 2.Amendments to Credit Agreement.


(a)Section 1.01 of the Credit Agreement (Certain Defined Terms) is hereby
amended by (i) deleting the definition of “Excess Cash Flow” in its entirety,
and (ii) adding the following new defined term to appear in alphabetical order
therein:


“Restricted Payment Leverage Ratio” means, for purposes of determining whether a
Restricted Payment is permitted under Section 6.05 in any Payment Period
following a Subject Quarter, the ratio of (a) all Debt (other than obligations
under Hedge Contracts) of the Borrower and its Restricted Subsidiaries as of the
date such Restricted Payment is made (including the Debt, if any, incurred to
make such Restricted Payment) to (b) Adjusted EBITDAX for such Subject Quarter.










1

--------------------------------------------------------------------------------





(b)Section 6.05 of the Credit Agreement (Restricted Payments) is hereby amended
by replacing clause (b) therein in its entirety with the following:


“(b)    if the Borrower has delivered the required financial statements,
Compliance Certificate and other items required under Section 5.06(a) or (b) for
a fiscal quarter end (the "Subject Quarter"), commencing with the fiscal quarter
ending June 30, 2018, the Borrower may make cash Restricted Payments in the
period from the time such last item is delivered to the date the Borrower is
required to deliver financial statements, Compliance Certificate and other items
under Section 5.06(a) or (b) for the subsequent fiscal quarter end (the “Payment
Period”) so long as: (i) the aggregate amount of Restricted Payments (including
such Restricted Payment, and for the avoidance of doubt, including the
Restricted Payments permitted in the following proviso) made in any fiscal year
and permitted under this clause (b) shall not exceed $75,000,000 in the
aggregate, (ii) both before and after giving effect to the making of such
Restricted Payment, no Default has occurred and is continuing, (iii) subject to
the following proviso, both before and after giving effect to the making of such
Restricted Payment, the Restricted Payment Leverage Ratio shall be less than
3.00 to 1.00, and (iv) both before and after giving effect to the making of such
Restricted Payment, the aggregate Unused Commitment Amounts are equal to or
greater than 20% of the aggregate Commitments; provided however, the Borrower
may make cash Restricted Payments in the Payment Period immediately following
the Subject Quarter ended June 30, 2018 in an aggregate amount up to $25,000,000
so long as (x) before and after giving effect to the making of such Restricted
Payment, the Restricted Payment Leverage Ratio shall be less than 3.50 to 1.00,
and (y) all other conditions in the preceding clauses (i), (ii) and (iv) have
been met as to such Restricted Payment; ”


(c)Exhibit B - Form of Compliance Certificate attached to the Credit Agreement
is hereby replaced in its entirety with Exhibit B - Form of Compliance
Certificate attached hereto.


Section 3.Representations and Warranties. Each Loan Party represents and
warrants that: (a) after giving effect to this Agreement, the representations
and warranties contained in the Credit Agreement and the representations and
warranties contained in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof except
to the extent that any such representation or warranty expressly relates solely
to an earlier date, in which case it shall have been true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date; (b) before
and after giving effect to this Agreement, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate or limited liability company power and authority of such
Loan Party, as applicable, and have been duly authorized by appropriate
corporate or limited liability company action and proceedings, as applicable;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Loan Party enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
and (e) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement.


Section 4.Conditions to Effectiveness. This Agreement and the amendments
provided herein shall become effective and enforceable against the parties
hereto upon the occurrence of the following conditions precedent:


(a)Administrative Agent shall have received multiple original counterparts, as
requested by Administrative Agent, of this Agreement, duly and validly executed
and delivered by duly authorized officers of the Borrower, the Guarantors and
the Majority Lenders, and


(b)Borrower shall have paid all fees and expenses of the Administrative Agent's
outside legal counsel and other consultants pursuant to all invoices presented
for payment on or prior to the Effective Date.




2

--------------------------------------------------------------------------------





Section 5.Effect on Loan Documents; Acknowledgments; Agreements.


(a)The Borrower and each Guarantor acknowledges that on the date hereof all
outstanding Obligations are payable in accordance with their terms and the
Borrower and each Guarantor hereby waives any defense, offset, counterclaim or
recoupment with respect thereto.


(b)The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents. Nothing in this Agreement shall constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Loan Documents, (ii) any
of the agreements, terms or conditions contained in any of the Loan Documents,
(iii) any rights or remedies of the Administrative Agent, the Issuing Lender, or
any Lender with respect to the Loan Documents, or (iv) the rights of the
Administrative Agent, the Issuing Lender, or any Lender to collect the full
amounts owing to them under the Loan Documents.


(c)Each of the Borrower, the Administrative Agent, the Issuing Lender, and the
Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as amended
hereby, and acknowledges and agrees that the Credit Agreement, as amended
hereby, and all other Loan Documents are and remain in full force and effect,
and the Borrower acknowledges and agrees that its liabilities under the Credit
Agreement, as amended hereby, and the other Loan Documents are not impaired in
any respect by this Agreement.


(d)From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended prior hereto as described in the recitals, and by this Agreement.


(e)This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.


Section 6.Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under its respective
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in such Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under its respective Guaranty in connection with
the execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.


Section 7.Reaffirmation of Security Documents. Each Loan Party (a) represents
and warrants that it has no defenses to the enforceability of any Security
Instrument, (b) reaffirms the terms of and its obligations (and the security
interests granted by it) under each Security Instrument, and agrees that each
such Security Instrument will continue in full force and effect to secure the
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (c) acknowledges, represents, warrants and agrees that the
Liens and security interests granted by it pursuant to the Security Instruments
are valid and subsisting and create a security interest to secure the
Obligations.


Section 8.Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile or email (i.e., PDF) signature and all such signatures shall be
effective as originals.


Section 9.Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrower, Holdings, the Lenders, the Issuing Lender, and
the Administrative Agent and their respective successors and assigns permitted
pursuant to the Credit Agreement.


3

--------------------------------------------------------------------------------





Section 10.Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.


Section 11.Governing Law. This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
Law of the State of New York), without reference to any other conflicts or
choice of law principles thereof.


Section 12.WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE LENDERS, THE ISSUING
LENDER AND THE ADMINISTRATIVE AGENT EACH HEREBY ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY AND IT HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND EACH HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 13.Entire Agreement. This AGREEMENT, the Credit Agreement, as amended by
This AGREEMENT, the Notes, and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
[The remainder of this page has been left blank intentionally.]




4

--------------------------------------------------------------------------------






Execution Version


EXECUTED effective as of the date first above written.




BORROWER:
 
ALTA MESA HOLDINGS, LP
By: Alta Mesa Holdings GP, LLC,
       its general partner

By:/s/ Michael A. McCabe
 
Michael A. McCabe


Chief Financial Officer

GUARANTORS:
 
ALTA MESA HOLDINGS GP, LLC
 
By:/s/ Michael A. McCabe
 
Michael A. McCabe
Chief Financial Officer
 
ALTA MESA FINANCE SERVICES CORP.
 
By:/s/ Michael A. McCabe
 
Michael A. McCabe
Chief Financial Officer
 
OEM GP, LLC
 
By:/s/ Michael A. McCabe
 
Michael A. McCabe
Chief Financial Officer
 
ALTA MESA SERVICES, LP
OKLAHOMA ENERGY ACQUISITIONS, LP
Each By: OEM GP, LLC, its general partner
 
By:/s/ Michael A. McCabe
 
Michael A. McCabe
Chief Financial Officer





Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373









--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT/ ISSUING LENDER/ EXISTING LENDER:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender, and Lender
 
By:/s/ Michael Real
 
Michael Real
Director



Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373









--------------------------------------------------------------------------------





EXISTING LENDERS:
 
TORONTO DOMINION (NEW YORK) LLC
 
By: /s/ Annie Dorval
Name: Annie Dorval
Title: Authorized Signatory





Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373









--------------------------------------------------------------------------------





    
ING CAPITAL LLC
 
By: /s/ Josh Strong
Name: Josh Strong
Title: Director
 
By: /s/ Scott Lamoreaux
Name: Scott Lamoreaux
Title: Director

    


Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373









--------------------------------------------------------------------------------





CITIBANK, N.A.


 
By: /s/ William McNeely
Name: William McNeely
Title: Senior Vice President



    


Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373









--------------------------------------------------------------------------------





    
CAPITAL ONE, NATIONAL ASSOCIATION


 
By: /s/ Michael Higgins
Name: Michael Higgins
Title: Managing Director

                    
        


Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373









--------------------------------------------------------------------------------





BOKF, NA dba Bank of Texas
 
By: /s/ Martin W. Wilson
Name: Martin W. Wilson


Title: Senior Vice President





            


Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373









--------------------------------------------------------------------------------





NATIXIS




 
 




 
 
 
 
 





            


Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373









--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.




 
By: /s/ Jake Dowden
Name: Jake Dowden


Title: Authorized Signatory







Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373









--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING, INC.
 
By: /s/ Jake Dowden
Name: Jake Dowden


Title: Vice President









Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373









--------------------------------------------------------------------------------









BARCLAYS BANK PLC
 
By: /s/ Sydney Dennis
Name: Sydney Dennis


Title: Director





Signature Page to
Amendment No. 2 to Credit Agreement
(Alta Mesa Holdings, LP)
#5761373







